The judgment of twenty-five hundred dollars as damages for the destruction of a certain dwelling-house and windmill belonging to the plaintiff having heretofore been reversed because of the erroneous ruling of the trial court refusing to permit the defendants to show in evidence, in diminution of damages, that it would have cost the plaintiff the sum of one thousand dollars to move the said buildings from the land upon which they were situated; and the plaintiff having, on the twentieth day of September, 1921, filed with his petition for a modification of the judgment a remission of the said sum of one thousand dollars, and an agreement that the judgment be modified by striking therefrom the sum of one thousand dollars, and as so modified stand affirmed, it is, therefore, ordered that the judgment of the superior court be modified by striking therefrom the sum of one thousand dollars, and as so modified that it stand affirmed, the plaintiff, however, to have his costs on appeal.
Lennon, J., Waste, J., Shurtleff, J., Shaw, C. J., Sloane, J., Lawlor, J., and Wilbur, J., concurred. *Page 566